Plaintiff's intestate, as he was about to cross the Boston Post Road at East Port Chester, stepped upon the concrete of the traveled roadway and was either struck by, or ran into, defendant's automobile, which was approaching from the west upon the south side of this concrete roadway, and in consequence suffered injuries from which he shortly died.
The trial court set aside the verdict in favor of the plaintiff upon the ground, among others, that the jury, upon the evidence, could not have found otherwise than that the decedent's failure to see defendant's automobile and to have avoided it was negligence on his *Page 735 
part and a materially contributing cause of the collision and of the injuries suffered by the plaintiff's intestate.
We have examined the evidence and cannot hold that the action of the trial court was an unreasonable exercise of its discretion.
   There is no error.